t c memo united_states tax_court vicki s pless and coy e pless jr petitioners v commissioner of internal revenue respondent docket no 1917-03l filed date vicki s pless and coy e pless jr pro_se james r rich for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or and a notice_of_determination concerning your request for relief from joint_and_several_liability under sec_6015 the issue for decision is whether there was an abuse_of_discretion in issuing the notices of determination without conducting a hearing requested by petitioners under sec_6330 unless otherwise indicated all section references are to the internal_revenue_code findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioners resided in south carolina at the time that their petition was filed petitioners filed a joint federal_income_tax return for reporting taxable_income of dollar_figure taxes of dollar_figure and an unpaid balance of dollar_figure the return described the occupation of petitioner coy e pless jr mr pless as chiropractor and the occupation of petitioner vicki s pless ms pless as office manager the amount shown as due was not paid with the return as of the time of trial in date petitioners had not filed federal_income_tax returns for any years subsequent to on date the internal_revenue_service irs sent to petitioners a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 with respect to unpaid taxes for in the amount of dollar_figure on date mr pless submitted a form request for a collection_due_process_hearing in which he disagreed with the proposed action as due to business failure on date ms pless submitted a form in which she disagreed with the proposed collection action because of the innocent_spouse_rule ms pless also submitted a form_8857 request for innocent spouse relief in the form_8857 ms pless requested equitable relief ie relief from joint_and_several_liability under sec_6015 with respect to the underpayment of the tax shown on the return on date an appeals officer for the irs sent to petitioners a letter referring to the claims for relief that had been submitted by them the letter stated your request for a due process hearing will be scheduled after the innocent spouse claim has been worked the due process hearing may be in person or over the phone please let me know which you prefer when you are contacted to schedule your due process hearing if you plan to propose collection alternatives certain financial information is needed in order to determine the merits of any collection alternative proposal you make in this regard if you plan to propose collection alternatives please complete the enclosed form 433-a and form 433-b if applicable and return them to me as soon as possible since interest continues to accrue while your case is being considered you may wish to pay as much as you can as soon as you can if you have questions or concerns please contact me at the above address fax or telephone number also on date the appeals officer sent to an innocent spouse coordinator ms pless’s form_8857 noting ms pless did not provide any explanation as to why she feels she qualifies for innocent spouse relief other than the information that is reflected on the form_8857 enclosed on date a tax_auditor wrote to ms pless concerning her claim under sec_6015 the letter stated among other things it is important that you call me within days of the date of this letter in order to arrange an appointment for your convenience the following space is provided for you to record the appointment ms pless did not call but on date the tax_auditor called petitioners’ home and left a message for ms pless to return the call ms pless did not return the call on date the tax_auditor interviewed ms pless over the telephone after questioning ms pless about the factors considered with respect to relief under sec_6015 the tax_auditor recommended denial of relief because the taxpayers were still married and living together hardship was not shown there was no indication of marital abuse there was no legal_obligation by divorce decree or agreement for mr pless to pay the liability ms pless had knowledge of the unpaid liability when she signed the tax_return ms pless worked periodically in mr pless’s office during ms pless made some of the deposits into personal and business bank accounts and ms pless participated with mr pless in paying the household expenses on date the appeals officer again wrote to petitioners asking that they contact her by date to schedule a hearing petitioners responded to the appeals officer’s letter on date requesting that an in person hearing be scheduled if possible after date on date the appeals officer notified petitioners that she had scheduled an appointment for a hearing on date the letter stated if this date or time is not convenient for you please call me to reschedule this appointment by date on date ms pless wrote to the appeals officer requesting that the hearing be rescheduled because of a conflict with my doctor’s appointments in october on date the appeals officer wrote to petitioners suggesting three tentative dates for the hearing to wit october october or date that letter also indicated that ms pless would be given an opportunity to present factors relating to her innocent spouse claim during the hearing on date ms pless mailed a letter dated date to the appeals officer stating my husband had an unexpected death in his family that resulted in his being hospitalized for a stress related illness therefore it will be necessary to schedule hearing date in november preferably november 9th or november 16th this will also allow me to meet my doctor’s appointments in october on date the appeals officer prepared a memorandum reviewing the facts applicable law and procedure and chronology and concluding that the proposed collection action be sustained her memorandum stated in part it should be noted that date and date are both saturdays the internal_revenue_service offices in south carolina are not open on saturdays when i offered to let mr and ms pless pick a date for the hearing they asked that it not be held for the entire month of september but be put off until october i honored that request and scheduled an appointment for date when they wrote that that date was not convenient but did not suggest a convenient date i tried to call them but they did not return my phone call then i wrote them giving them three different dates to choose from to this they responded again by certified mail that none of these dates was convenient but either of two days that the office is closed in november would be a possibility in the date letter i explained to mr and ms pless that if they did not confirm one of the three hearing dates scheduled for them by date i would make a determination in this matter based on the information available to me mr and ms pless did not confirm one of the dates scheduled for them mr and ms pless have been given numerous opportunities to schedule a collection_due_process_hearing mr pless is a chiropractor i assume his office has a telephone from which a mutually convenient hearing time could be scheduled mr and ms pless negated the entire month of september as not being convenient for them to hold the hearing they negated all four hearing dates i scheduled for them in october since they did not suggest a date that would be convenient for them in october then they suggested dates on which the office is closed as possibilities that might be convenient for them since mr and ms pless have not scheduled a hearing the determination is made in this matter based on the information available to me the appeals officer adopted the tax auditor’s recommendation against sec_6015 relief the appeals team manager approved the appeals officer’s memorandum on date the notices of determination that are the basis of this action were sent to petitioners on date on date the appeals officer received a letter dated date but postmarked date from ms pless which stated this letter is to inform you that i am recovering from the cancer surgery that was performed on date i am now able to ride without pain from sitting and the risk of further complications this will allow me to reschedule for a hearing in january or date previously i had to reschedule the hearing because of the necessary pre-surgical evaluations that had led up to the april and october surgeries opinion sec_6330 specifies the issues to be considered at the hearing requested by petitioners as follows sec_6330 matters considered at hearing --in the case of any hearing conducted under this section-- issues at hearing -- a in general --the person may raise at the hearing any relevant issue relating to the unpaid tax or the proposed levy including-- i appropriate spousal defenses ii challenges to the appropriateness of collection actions and iii offers of collection alternatives which may include the posting of a bond the substitution of other assets an installment_agreement or an offer-in-compromise b underlying liability --the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability petitioners have not suggested any challenge to the underlying liability that they reported on their tax_return respondent objected to consideration of any testimony at trial or any evidence as to whether ms pless qualifies for relief under sec_6015 that was not presented during the telephonic hearing of date the court indicated that the testimony would be allowed see ewing v commissioner t c ___ although ms pless was present at trial of this case she did not testify no medical records were ever presented to respondent to corroborate ms pless’s claims about scheduling of medical appointments or hospitalization mr pless testified generally to financial difficulties arising from his chiropractic practice and medical bills for ms pless his testimony however failed to explain why petitioners could not attend a hearing at any time between date and date or the inconsistency between the letters sent prior to the notices of determination and the letter sent after the notices of determination with respect to the multiple excuses for their inability to attend a hearing petitioners did not present any proposal for payment of the unpaid balance of their tax_liability for other than an offer in court that ms pless would pay dollar_figure toward the balance petitioners never supplied the financial information requested in the appeals officer’s letter of date ms pless failed to present evidence that she would qualify for relief from joint_and_several_liability or any evidence contradicting the tax auditor’s findings which were adopted by the appeals officer her failure_to_file tax returns for years subsequent to as well as the factors considered by the tax_auditor are factors weighing against relief see revproc_2000_15 sec_4 2000_1_cb_447 on consideration of the entire record we conclude that petitioners were provided several opportunities for a hearing contemplated by sec_6330 they failed to take advantage of that opportunity and they engaged in dilatory conduct to postpone collection moreover we conclude that even if the evidence that they offered at trial of this case had been offered at a hearing the determination would have been the same thus we conclude that there was no abuse_of_discretion in denying ms pless’s claim for relief under sec_6015 or in determining that the proposed collection action could proceed pursuant to the notice_of_federal_tax_lien with respect to petitioners’ federal_income_tax liability for decision will be entered for respondent
